DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second overlying plate portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the plate portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 – 9, 11, 12, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tietze et al. U.S. 2016/0075300 (“Tietze”).  Tietze discloses an apparatus (paragraph [0007]) for helping to protect an occupant of a vehicle, comprising: 
a curtain airbag (CAB) having a packaged condition [0007] in which the CAB is rolled and/or folded to be installed along a roof rail in a vehicle [0003], the CAB being configured to be inflated and deployed along a side structure of the vehicle structure [0003]; 
an anti-twist structure ([0007], 20) for being positioned within the rolls and/or folds to inhibit relative twisting of the packaged CAB within the rolls and/or folds (fig. 3); and 
a CAB mount [0008] for extending about and supporting the packaged CAB in the vehicle, the CAB mount cooperating with the anti-twist structure to fix the position and orientation of the anti-twist structure, and thus the packaged CAB, relative to the vehicle.
In reference to claims 6 – 9, 12, 16, 18, and 19, Tietze further discloses [[claim 6]] the CAB mount includes overlying plate portions (26, 28) configured to receive a connector (screw) for connecting the packaged CAB to the vehicle [0046];
[[claim 7]] wherein a first overlying plate portion (26) has a first support arm (12a) extending therefrom and a second overlying plate portion (28) has a second support arm (12b) extending therefrom, the second support arm together with the second overlying plate portion defining a recess [0035] for receiving the packaged CAB, the first support arm extending over the packaged CAB received in the recess to hold the packaged CAB in the recess;
[[claim 8]] wherein the CAB mount includes a plate portion (26, 28) configured to receive a connector (screw) for connecting the packaged CAB to the vehicle [0046], the plate portion being connected to the CAB and the anti-twist structure positioned within the CAB to fix the position and orientation of the anti-twist structure, and thus the packaged CAB, relative to the vehicle;
[[claim 9]] wherein the CAB mount further includes a support arm (12a) extending from a plate portion (26, 28), the support arm extending around a portion of the packaged CAB (18) and the anti-twist structure positioned within the CAB to fix the position and orientation of the anti-twist structure, and thus the packaged CAB, relative to the vehicle;
	[[claim 11]] wherein the anti-twist structure is positioned between a rolled/folded portion of the CAB (46) and pleats of a +1 fold portion of the CAB (26), the CAB mount extending about the CAB and the anti-twist structure (fig. 3);
	[[claim 12]] wherein the pleats of the +1 fold portion is positioned between a portion of the CAB mount (22) and the anti-twist structure so that the pleats of the +1 fold portion are grasped between the CAB mount and the anti-twist structure, grasping the pleats of the +1 fold portion between the CAB mount and the anti-twist structure fixes the position and orientation of the pleats of the +1 fold portion relative to the vehicle, and wherein the rolled/folded portion of the CAB is positioned between a portion of the CAB mount (22) and the anti-twist structure so that the rolled/folded portion of the CAB is grasped between the CAB mount and the anti-twist structure, grasping the rolled/folded portion of the CAB between the CAB mount and the anti-twist structure fixes the position and orientation of the rolled/folded portion relative to the vehicle (fig. 3);
	[[claim 16]] wherein the anti-twist structure comprises an elongated member (20) having a rigidity stiffness greater than that of the CAB fabric;
[[claim 18]] wherein the anti-twist structure comprises a bar (20) having a generally rectangular cross-section (fig. 3);
[[claim 19]] wherein the anti-twist structure is constructed of metal or plastic, and wherein the CAB mount is constructed of metal, plastic, or fabric (injection molded).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tietze in view of M. Inoue, U.S. 2003/0230878 (“Inoue”).  Tietze discloses does not disclose at least one airbag fastener extending about the CAB mount.  Inoue teaches [[claim 10]] wherein at least one airbag fastener (136c) extends about the CAB mount and the packaged CAB to secure the packaged CAB to the CAB mount, the at least one airbag fastener cooperating with the CAB mount to fix the position and orientation of the anti-twist structure, and thus the packaged CAB, relative to the vehicle.  One of ordinary skill in the art at the time the invention was filed would find modifying Tietze such that it comprised the airbag fastener extending about the CAB mount and the packaged CAB in view of the teachings of Inoue obvious so as to tape the mounting bracket and enhance the regulating effect of the horizontal wall and maintain the untwisted state of the folded main portion properly [0183].  
In reference to claim 13, Tietze does not disclose the CAB mount comprises a fabric mounting wrap.  Inoue teaches a fabric mounting wrap (not shown) that extends around the packaged CAB and the anti-twist structure positioned within the CAB to fix the position and orientation of the anti-twist structure, and thus the packaged CAB, relative to the vehicle, the fabric mounting wrap being formed integrally with the CAB or formed separately from the CAB and stitched or otherwise connected to the CAB (braided).  One of ordinary skill in the art at the time the invention was filed would find modifying Tietze such that it comprised the fabric mounting wrap in view of the teachings of Inoue obvious so as to prevent the folded airbag from being unfolded until broken during deployment [0130].
In reference to claim 17, Tietze discloses only one mounting fixture.  Inoue teaches the anti-twist structure has a configuration (fig. 1) that follows the architecture of the portion of the vehicle in which it is installed (by providing multiple mounting fixtures 25).  One of ordinary skill in the art at the time the invention was filed would find modifying Tietze such that it comprised multiple mounting fixtures in view of the teachings of Inoue so as to follow the architecture of the portion of the vehicle in which it is installed obvious so as to mount the airbag along the body of the vehicle, and therefore cover the intermediate pillar portions and windows [0106].  
In reference to claim 20, Tietze does not disclose the structure of the CAB.  Inoue teaches the CAB is a one-piece woven CAB [0041] or a cut-and-sewn CAB (21, [0108]).  One of ordinary skill in the art at the time the invention was filed would find modifying Tietze such that it comprised the manufacturing of the airbag in view of the teachings of Inoue obvious so as to construct the airbag in a method old and well known in the art with predictable results of its capability to receive inflated gas and protect an occupant during its deployment [0108].  

Allowable Subject Matter
Claims 2 – 5, 14, and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614